     Case 1:12-cr-00133-LJO-SKO Document 60 Filed 06/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 1:12-cr-00133 LJO SKO

12                       Plaintiff,                  ORDER DENYING WITHOUT PREJUDICE
                                                     “MOTION TO CORRECT ERROR”
13           v.                                      CONSTRUED AS SECOND/SUCCESSIVE
                                                     PETITION UNDER 28 U.S.C. § 2255
14    GRADY HANKS,,
                                                     (Doc. No. 58)
15                       Defendant.

16

17

18          On May 20, 2013, movant Grady Hanks pled guilty to being a convicted felon in
19   possession of a firearm and possession with the intent to distribute cocaine base (Doc. Nos. 18 &
20   19), charges stemming from his arrest in 2012 and federal Indictment, filed May 3, 2013 in this
21   U.S. District Court. (See Doc. No. 1.) On May 15, 2014, he was sentenced to a term of
22   imprisonment of 188 months. (Doc. No. 37.)
23          On April 16, 2015, movant filed a pro se motion pursuant to 28 U.S.C. § 2255,
24   challenging his sentence based on allegations of ineffective assistance of counsel and requesting
25   an evidentiary hearing. (Doc. No. 48.) Specifically, movant contended that he received
26   ineffective assistance of counsel because his attorney failed to file a motion to suppress and
27   provided faulty advice that induced his guilty plea and waiver of trial rights, rendering his plea
28   constitutionally invalid. (See id.) That motion was denied on February 10, 2016. (Doc. No. 53.)
                                                      1
     Case 1:12-cr-00133-LJO-SKO Document 60 Filed 06/02/20 Page 2 of 3

 1          Petitioner has now filed a “Motion to Correct Error” (Motion) that focuses on the

 2   Supreme Court’s 2018 decision in Rosales-Mireles v. United States, ––– U.S. ––––, 138 S. Ct.

 3   1897, 1907 (2018), a case that concerned procedural issues related to direct appeals raising plain

 4   errors at sentencing. In what appears to be an attempt to re-open the statute of limitations for

 5   movant to collaterally attack his sentence, movant contends that the decision in Rosales-Mireles

 6   was “made retroactive.” (Doc. 58 at 1); see also 28 U.S.C. § 2255(f)(3). Later in his motion,

 7   petitioner contends that the sentencing court erred by relying on the characterization of his three

 8   prior drug convictions noted in his presentence report to conclude that he qualified for a career

 9   offender sentencing enhancement under the U.S. Sentencing Guidelines. (Doc. No. 58 at 4–7.)

10   Movant requests that the court “correct his sentence.” (Id. at 7.) Despite the label movant has

11   given his motion, the court construes it as an attempt to file another motion pursuant to § 2255.

12          This court may not act on the merits of any such claim at this time in light of movant’s

13   prior § 2255 motion filed with this court. Pursuant to 28 U.S.C. § 2244(b):

14                  (2) A claim presented in a second or successive habeas corpus
                    application under section 2254 that was not presented in a prior
15                  application shall be dismissed unless—
16
                            (A) the applicant shows that the claim relies on a new rule
17                              of constitutional law, made retroactive to cases on
                                collateral review by the Supreme Court, that was
18                              previously unavailable; or
19                          (B)(i) the factual predicate for the claim could not have been
                            discovered previously through the exercise of due diligence;
20                          and
21                          (ii) the facts underlying the claim, if proven and viewed in
                            light of the evidence as a whole, would be sufficient to
22                          establish by clear and convincing evidence that, but for
                            constitutional error, no reasonable factfinder would have
23                          found the applicant guilty of the underlying offense.
24
                    (3)(A) Before a second or successive application permitted by this
25                  section is filed in the district court, the applicant shall move in the
                    appropriate court of appeals for an order authorizing the district court
26                  to consider the application.

27   (Emphasis added). Failure to obtain authorization from the appropriate Court of Appeals is a
28   jurisdictional defect, and the district court presented with an unauthorized successive petition or
                                                          2
     Case 1:12-cr-00133-LJO-SKO Document 60 Filed 06/02/20 Page 3 of 3

 1   motion brought under § 2255 must dismiss it for lack of jurisdiction. See Burton v. Stewart, 549

 2   U.S. 147, 157 (2007).

 3          Accordingly, before this court can consider a second or successive § 2255 motion, movant

 4   must receive certification from the appropriate Court of Appeals. See 28 U.S.C. §§ 2255(h),

 5   2244(b)(3)(A); Felker v. Turpin, 518 U.S. 651, 657 (1996) (explaining that 28 U.S.C. §

 6   2244(b)(3) acts as a “gatekeeping” mechanism for the consideration of second or successive

 7   applications in the district court thus, a petitioner must receive certification from the Court of

 8   Appeals prior to filing a second or successive habeas petition in the district court); United States

 9   v. Reyes, 358 F.3d 1095, 1097 (9th Cir. 2004) (“A second or successive motion is allowed under

10   28 U.S.C. § 2255, subject to certification pursuant to 28 U.S.C. § 2244[.]”). Movant has not

11   shown that he has obtained leave from the Court of Appeals to file a second motion collaterally

12   challenging his conviction and sentence. Therefore, his motion must be dismissed without

13   prejudice.

14                                                  ORDER

15          For the reasons set forth above, movant’s “Motion to Correct Error,” construed as an

16   attempt to file a second and successive motion pursuant to 28 U.S.C. § 2255, is DISMISSED

17   WITHOUT PREJUDICE for failure to obtain permission to file from the Court of Appeals.

18   IT IS SO ORDERED.
19
        Dated:     June 2, 2020
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                         3
